Citation Nr: 0903001	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-21 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a skin disorder, 
claimed as multiple chemical sensitivity.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to March 
1982. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) via remand from the United States Court of Appeals 
for Veterans Claims (Court).  The matter originally came 
before the Board on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for a skin disorder claimed 
as multiple chemical sensitivity.  After remanding the case 
for further development in July 2004, the Board denied the 
veteran's claim on appeal in June 2006.  The veteran appealed 
the July 2004 Board decision to the Court, and his appeal was 
pending before the Court at the time of his death.


FINDINGS OF FACT

1.  The appellant died in December 2007.

2.  In a January 2008 memorandum decision, the Court vacated 
the Board's June 2006 decision, and dismissed the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 2007, during the pendency of his 
appeal to the Court.

In a January 2008 memorandum decision, the Court vacated the 
Board's June 2006 decision, and dismissed the appeal for lack 
of jurisdiction.  The Court noted that the appeal had become 
moot by virtue of the death of the appellant, and that it was 
dismissing the case because it had not received any request 
that another party be substituted for the appellant.  Padgett 
v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007); Landicho v. 
Brown, 7 Vet. App. 42, 53-54 (1994).  The Court explained 
that such action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any future accrued-benefits claims derived 
from the veteran's entitlements.  The Court also explained 
that its action nullifies the previous decision by the RO, 
because that decision was subsumed in the decision by the 
Board.  Yoma v. Brown, 8 Vet. App. 298 (1995) (relying on 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995)); see also 
Hudgins v. Brown, 8 Vet. App. 365, 368 (1995) (per curiam 
order).

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008).






ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


